Citation Nr: 0631215	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  03-24 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to enhanced dependency and indemnity compensation 
(DIC).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and her son, M. K.




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from June 1941 to November 
1947.  The veteran died in August 1996.  The appellant is the 
veteran's widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2002 decision of the St. Petersburg, 
Florida Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
the appellant's claim for enhanced DIC.

In a May 2004 statement, the appellant requested additional 
compensation due to the veteran, and, by extension, to 
herself, as a consequence of the veteran having been a 
prisoner of war (POW) during his service.  Records in the 
claims file reflect that the RO expressly considered the 
veteran's POW history in adjudicating some of his claims.  
The RO has not responded, however, to the appellant's May 
2004 request.  That issue is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.

2.  The appellant and the veteran were married in 1978, 
divorced in 1992, and remarried in March 1996.

3.  The appellant and the veteran were not married 
continuously for at least eight years immediately preceding 
the veteran's death in August 1996.


CONCLUSION OF LAW

The duration of the marriage of the appellant and the veteran 
immediately preceding the veteran's death is insufficient to 
warrant payment of enhanced DIC to the appellant.  
38 U.S.C.A. §§ 1311, 5107 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the claimant is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

In this case, the RO issued the appellant a VCAA notice in 
January 2006.  That notice informed the appellant of the type 
of information and evidence that was needed to substantiate a 
claim for DIC.  VA has conducted all appropriate development 
of relevant evidence, and has secured all available pertinent 
evidence.  The appellant has had a meaningful opportunity to 
participate in the processing of her claim.  The Board finds 
that VA has adequately fulfilled its duties under the VCAA.  
To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds such error to 
be harmless error that would not reasonably affect the 
outcome of the veteran's claim.

Enhanced DIC

In October 1996, the appellant filed a claim for DIC.  In a 
December 1998 decision, the RO granted the appellant DIC.  In 
October 2001, the appellant filed a claim for enhanced DIC.  
In a May 2002 decision, the RO denied the appellant's claim 
for enhanced DIC.

Under certain circumstances, VA pays DIC to the surviving 
spouse of a veteran.  VA shall pay DIC to the surviving 
spouse when a veteran dies after December 31, 1956, from a 
service-connected or compensable disability.  38 U.S.C.A. 
§ 1310 (West 2002).  VA shall pay DIC, in the same manner as 
if the veteran's death were service connected, if the veteran 
was entitled to compensation for service-connected disability 
rated totally disabling for a period of ten or more years 
immediately preceding death.  38 U.S.C.A. § 1318(b)(1) (West 
2002).

At the time of the veteran's death in 1996, his service-
connected disabilities were rated as totally disabling, with 
a combined schedular rating of 90 percent, and the grant of a 
total rating based on individual unemployability (TDIU).  The 
90 percent combined rating and the TDIU were not effective 
until January 29, 1993, which was less than ten years prior 
to the veteran's death.  In the December 1998 rating 
decision, however, the RO found that there was evidence that 
the veteran's service-connected dysthymia and post-traumatic 
stress disorder were present and severely disabling for more 
than ten years prior to the veteran's death.  On that basis, 
the RO granted the entitlement of the appellant to payment of 
DIC.

The governing statute, 38 U.S.C.A. § 1311, establishes a 
monthly rate for DIC paid to a surviving spouse.  An 
additional amount, or enhanced DIC, is paid if a veteran was 
entitled to receive compensation for totally disabling 
service-connected disability for at least eight years 
continuously immediately preceding his death.  38 U.S.C.A. 
§ 1311(a)(2).  In determining the period of a veteran's 
disability for purposes of entitlement to enhanced DIC, VA 
shall consider only period in which the veteran was married 
to the surviving spouse.  Id.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a claim, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

The appellant has reported that she and the veteran were 
married in 1978, divorced in 1992, and remarried in March 
1996.  Marriage and divorce documents associated with the 
claims file confirm those facts.  The appellant reports, 
however, that she and the veteran continued living together 
and functioning as a married couple during the period from 
1992 to 1996 when they were divorced.  She contends that 
their marriage was in effect continuous, and should be 
considered continuous, without regard to the divorce, for 
purposes of establishing entitlement to enhanced DIC.

In August 2006, the appellant had a hearing before the 
undersigned Veteran's Law Judge.  The appellant reported, and 
her son confirmed, that the appellant and the veteran had 
continued to live together before and after the 1992 divorce.  
The son explained that the veteran had mental illness and had 
frequent changes in his mood and his interactions with the 
appellant.  The son stated that the veteran would rapidly 
change between saying he wanted to be away from the 
appellant, and indicating that he wanted her to take care of 
him.  The son indicated that the veteran obtained the divorce 
at a time when he was showing anger toward the appellant, but 
directly thereafter indicated that he wanted the appellant to 
stay with him.

Other evidence in the claims file in some cases supports, and 
in other cases contradicts, the account that the appellant 
and the veteran lived together continuously.  Friends and 
relatives provided statements indicating that they knew the 
veteran and the appellant as a couple who lived together.  
Notes from VA treatment of the veteran in 1993 and 1994 
include the information that the veteran was divorced and 
lived alone.  In a 1996 letter, the veteran's mother 
indicated that the veteran had lived alone for some period.

VA regulations provide conditions for recognition of 
marriages other than by ceremony in jurisdictions where such 
marriages are recognized.  See 38 C.F.R. § 3.205(a)(6) 
(2006).  In such cases, evidence regarding cohabitation of 
the parties is relevant.  See id.  In this case, there is not 
a question as to whether a marriage was formed without a 
ceremony.  Marriage between the appellant and the veteran was 
created on a formal basis in 1978, and again in 1996.  
Rather, the issue in this case is whether the appellant and 
the veteran should be considered as having been married 
between the divorce in September 1992 and the remarriage in 
March 1996.

When an attempted marriage is invalid by reason of a legal 
impediment, the marriage will nevertheless be deemed valid if 
certain conditions are met, including that marriage occurred 
one year or more before the veteran died, and the claimant 
cohabited continuously from the date of the marriage to the 
date of the veteran's death.  38 C.F.R. § 3.52 (2006).  In 
this case, the period between the September 1992 divorce and 
the March 1996 remarriage cannot be considered a deemed valid 
common law marriage.  The preponderance of the evidence does 
not indicate that the veteran intended to establish a common 
law marriage during that period.  The divorce decree reflects 
that the veteran initiated the divorce.  VA treatment records 
from 1992 and 1993 reflect the veteran's comments that he 
wanted to live separately from his ex-wife, and, during some 
periods, did live alone.  Some entries reflect the veteran's 
expressed distress over the actions of his ex-wife.  The 
veteran's statements to caregivers provide more direct and 
credible evidence of his intentions than the accounts 
provided by others, after the veteran's death and in support 
of the appellant's claim.

If a divorce decree is regular on its face, VA will question 
the validity of the decree only when such validity is put at 
issue by a party to the divorce, or a person with an interest 
in a claim for VA benefits that would be affected by the 
divorce.  38 C.F.R. § 3.206 (2006).  The appellant is a party 
to the 1992 divorce, and her claim for enhanced DIC is 
affected by the divorce.  The appellant, however, does not 
claim that the 1992 divorce decree was not valid.  As the 
appellant and the veteran were legally divorced in 1992 and 
legally remarried in 1996, they were not married between the 
divorce and the remarriage, regardless of whether they lived 
together continuously during that period.  As the appellant 
was not married to the veteran for at least eight years 
continuously immediately preceding his death, she is not 
entitled to enhanced DIC.

The appellant has noted, and records in the claims file 
document, that the veteran was a prisoner of war (POW) during 
his service.  Under 38 U.S.C.A. § 1318(b)(3) (West 2002), VA 
shall pay DIC in the same manner as if the veteran's death 
were service connected if the veteran was entitled to 
compensation for service-connected disability rated totally 
disabling for a period of only one year, rather than ten 
years immediately preceding death, if the veteran was a 
former POW.  That provision only applies, however, if the 
veteran died after September 30, 1999.  As the veteran died 
in 1996, his POW status does not change the criteria for 
payment of DIC to his survivors.


ORDER

Entitlement to enhanced DIC is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


